IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 40607

STATE OF IDAHO,                                  )     2014 Unpublished Opinion No. 395
                                                 )
       Plaintiff-Respondent,                     )     Filed: February 25, 2014
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
MARTIN HERNANDEZ-VARGAS,                         )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Twin
       Falls County. Hon. Randy J. Stoker, District Judge.

       Judgment of conviction and unified sentence of twenty years, with eight years
       determinate, for aggravated battery with a deadly weapon enhancement, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Ben P. McGreevy, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Jessica M. Lorello, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                 and GRATTON, Judge

PER CURIAM
       Martin Hernandez-Vargas was found guilty of aggravated battery with a deadly weapon
enhancement.     Idaho Code §§ 18-903, 18-907, 19-2520.            The district court sentenced
Hernandez-Vargas to a unified term of twenty years, with eight years determinate.
Hernandez-Vargas appeals, contending his sentence is excessive.
       Sentencing is a matter for the trial court's discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011,
1014-15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing


                                                1
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Hernandez-Vargas’s judgment of conviction and sentence are affirmed.




                                                   2